Citation Nr: 0836144	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to a rating in excess of 20 percent for burn 
scars of the third, fourth and fifth digits of the right 
hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
RO in St. Paul, Minnesota, which, in pertinent part, denied 
service connection for migraines and denied an increased 
rating in excess of 20 percent for burn scars of the third, 
fourth and fifth digits of the right hand.    

The Board remanded this case in August 2007.  It returns now 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran's migraine headaches are not related to a 
service connected disorder, are not related to some incident 
of service and did not manifest during service or within one 
year of separation.

2.  The veteran's burn scars of the third, fourth and fifth 
digits of the right hand are productive of no more than 
"mild" neurological impairment of the lower radicular 
group.

3.  The veteran's burn scars are superficial, stable, not 
painful on examination, do not cause limited motion, and 
cover less than 144 square inches. 


CONCLUSIONS OF LAW

1.  The veteran's migraines headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).

2.  The criteria for an evaluation greater than 20 percent 
for burn scars of the third, fourth and fifth digits of the 
right hand are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7801; 38 C.F.R. § 4.124a, 
Diagnostic Code 8512 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

A letter dated in August 2007 fully satisfied the duty to 
notify provisions for the service connection claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187; Dingess at 490.  Although this letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice in August 2007, she was provided ten months 
to respond with additional argument and evidence and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
June 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

Prior to initial adjudication of the veteran's increased 
rating claim, a letter dated in March 2003 fully satisfied 
the duty to notify provisions for the elements two and three.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  In order to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life;

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant;

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life;

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a March 2003 letter, which requested that the 
veteran provide evidence describing how her disability had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening has on her employment and daily life 
during the course of the March 2003 and May 2008 VA 
examinations performed in association with this claim.  The 
veteran provided statements in April 2003 and with her 
January 2005 Form 9, in which she details the impact of her 
disability on her life.  The Board finds that the notice 
given, the questions directly asked and the responses 
provided by the veteran both at interview and in her own 
statements show that she knew that the evidence needed to 
show that her disability had worsened and what impact that 
had on her employment and daily life.  As the Board finds 
veteran had actual knowledge of the requirement, any failure 
to provide her with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for burn scars of the fingers.  As will be 
discussed below, such scarring may be rated under scars or 
under orthopedic functional loss.  The veteran has also 
complained of neurological complications.  This evidence 
implicates multiple Diagnostic Codes.  Accordingly, there is 
no single measurement or test that is required to establish a 
higher rating.  The Board finds that no more specific notice 
is required of VA and that any error in not providing the 
rating criteria is harmless.  See Vazquez-Flores.  

As to the third and fourth elements, the Board notes that the 
veteran was provided such notice in the March 2003 and August 
2007 letters mentioned above.  The Board finds that the third 
and fourth elements of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required in service connection 
cases when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed for the 
migraine service connection claim because the veteran ties 
the headaches to a temporomandibular joint condition, which 
is not service connected.  There is no other evidence of 
inservice incurrence or manifestation within a presumptive 
period.  Such evidence is insufficient to trigger VA's duty 
to provide an examination.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the veteran's 
service connection claim since it could not provide evidence 
of a past event.

In addition, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

On the increased rating claim, the RO provided the veteran an 
appropriate VA examination in March 2003 and May 2008.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since 
she was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The May 2008 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

The Board also notes that the August 2007 remand instructed 
that an examination be scheduled to assess the veteran's 
scars, orthopedic function and neurological complications.  
While the May 2008 examination addressed orthopedic function 
and neurological complications, the exam report does not 
specifically include a direct assessment of the scars 
themselves.  The exam does note that the scar disability has 
been stable since her initial evaluation.  A February 1999 VA 
examination does outline the scars.  As the file contains a 
past assessment sufficient for rating purposes and a current 
examination noting a stable disability profile, the Board 
concludes that the evidence contains sufficient evidence for 
a decision in this case.  The Board is satisfied as to 
compliance with its August 2007 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that she is entitled to service 
connection for her migraine headaches.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's primary contention is that her migraines are 
secondary to a temporomandibular joint (TMJ) disorder.  In 
August 2007, the Board denied entitlement to service 
connection for a TMJ a disorder.  As a result, secondary 
service connection for migraines due to a TMJ disorder has 
become moot.  See 38 C.F.R. § 3.310.  The RO also considered 
her claim on direct service connection grounds.  The Board 
turns to direct and presumptive service connection.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service treatment records do not show migraine 
headaches.  The veteran has not offered evidence that her 
migraines first manifested during service.  The veteran has 
not argued that the migraines are related to some other 
incident of service.  The Board finds, therefore, that there 
is no evidence to support a finding of inservice incurrence 
of migraines.  As a result, direct service connection must be 
denied.  See Hickson.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system (which may include migraine headaches) become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to show that the veteran's 
headaches became manifest within one year of her June 1982 
separation from service.  Presumptive service connection must 
be denied.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Ratings

The veteran contends that she is entitled to a rating in 
excess of 20 percent for her burn scars of the third, fourth 
and fifth digits of the right hand.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's burn scars are rated under Diagnostic Code (DC) 
7801-8512, an analogous rating indicating a scar disability, 
under DC 7801, rated using the criteria of DC 8512, for 
neurological impairment of the lower radicular group.  See 
38 C.F.R. §§ 4.118, 4.124a.  The veteran's burn scars are 
evaluated as the "lower radicular group" (all intrinsic 
muscles of hand, and some or all flexors of the wrist and 
fingers), based upon the veteran's primary complaint of loss 
of sensation in the effected fingers.  See 38 C.F.R. § 
4.124a, DC 8512.

Under 38 C.F.R. 4.124a, DC 8512, for paralysis of the lower 
radicular group, a 20 percent rating is assigned when there 
is mild incomplete paralysis.  Moderate incomplete paralysis 
corresponds to a 30 percent rating for the minor extremity, 
and 40 percent rating for a major extremity.  Severe 
incomplete paralysis corresponds to a 40 percent rating for 
the minor extremity, and 50 percent rating for a major 
extremity.  Where there exists complete paralysis, with 
paralysis of all intrinsic muscles of the hand, and some or 
all flexors of the wrist or fingers (and substantial loss of 
use of the hand), a 60 percent rating is warranted for the 
minor extremity, and 70 percent rating for a major extremity.  
Also, DCs 8612 and 8712 correspond to neuritis and neuralgia 
affecting the lower radicular nerve group, respectively.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than that associated 
with complete paralysis.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.123, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating that may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.

Also, under 38 C.F.R. § 4.124, neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.

The veteran's complaints on examination have been that she 
has lost grip strength, sensation and pain which radiates up 
to her elbow.  The veteran could touch the thumb pad and tips 
of her fingers on opposition.  There was no gap between the 
finger and the proximal transverse crease of the hand on 
maximal flexion.  There was decreased dexterity with pain 
after fifteen minutes of writing.  All range of motion to the 
right hand was within normal limits.  The veteran's 
disabilities were diagnosed at carpal tunnel and degenerative 
joint disease of the hand.  The examiner stated that she was 
"convinced that the majority of [the veteran's] symptoms are 
coming from an ulnar vs. median neuropathy..."  

A March 2003 VA examination also noted the veteran's 
complaints of numbness and stated that the numbness was in 
the distal portion of the fingers.  The veteran was also 
noted to have carpal tunnel syndrome, which was thought to be 
unrelated to the scars.  

There is no indication that the veteran's burn scars are 
resulting in the loss of function she describes.  As a 
result, the Board finds that the veteran's neurological 
complications are typified by numbness in the distal portions 
of the scarred fingers.  The remaining complaints of pain 
appear to be the result of non-service connected 
disabilities.  Accordingly, the veteran's neurological 
impairment is wholly sensory.  There is no involvement of the 
muscles of the hand or any other indication of functional 
paralysis.  The Board finds that the veteran's neurological 
symptoms are "mild."  The Board concludes, therefore, that 
the criteria for a higher rating under DC 8512 are not met.  


The Board has also considered application of the Diagnostic 
Codes which rate scars, 7801 through 7805.  See 38 C.F.R. 
§ 4.118.  The notes to the aforementioned diagnostic codes 
provides that a deep scar is one associated with underlying 
soft tissue damage; a superficial scar is one not associated 
with underlying soft tissue damage; an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.

Under DC 7801, scars that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.), with 
higher ratings available based on greater areas.  
Alternatively, DC 7805 requires other scars be rated based on 
limitation of function of affected part. The veteran's 
service treatment records, current treatment records and the 
VA examination reports in this case make no mention of the 
veteran's scars being deep.  There is no indication of 
adherence to underlying tissue, or interference with the 
underlying musculoskeletal features of the effected fingers.  
The Board finds that the veteran's burn scars are superficial 
in nature.  The veteran has claimed that she has lost 
substantial function in her hands as a result of her scars.  
On VA examination in May 2008, the examiner noted that the 
veteran's primary disability was related to carpal tunnel 
syndrome, not the burn scars.  The x-ray studies of the right 
hand also show degenerative joint disease in the second 
through fifth fingers, which also accounts for the impaired 
function.  Regardless of these complaints, the veteran 
continued to have a complete range of motion with each digit.  
Accordingly, the Board finds that the scars do not cause 
limited motion.  As a result, DCs 7801 and 7805 are not for 
application.

Under DC 7802, scars that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.  While the veteran's scars were not measured 
at her recent examinations, they were measured at a VA 
examination in February 1999.  The scars do not approach 144 
square inches.  Being confined to the third, fourth and fifth 
digits of one hand, there is no mathematically possible way 
for the scars to be of that size.  As a result, the Board 
concludes that a rating under DC 7802 is not warranted.

Under DC 7803, superficial, unstable scars may be assigned a 
10 percent rating.  There is no indication in the veteran's 
records that the scars are unstable or shed tissue at any 
time.  The Board concludes that DC 7803 is not for 
application.  

Under DC 7804, scars which are superficial and painful on 
examination are assigned a 10 percent rating.  The veteran 
has not complained of pain in the scars; on the contrary, she 
has complained of numbness, the reason for the 20 percent 
rating discussed above.  There is no indication that the 
veteran's scars have ever been painful on examination, in 
February 1999, March 2003 and May 2008.  The Board finds that 
the veteran's scars are not painful on examination.  A rating 
under DC 7804 is not warranted.  

In short, the Board concludes that a separate rating based on 
the Diagnostic Codes pertaining to scars is not warranted.  
The Board also notes a recent revision to the ratings 
provisions governing scars was published in the Federal 
Register.  See 73 Fed. Reg. 54708 (2008).  These revisions 
were given an effective date of October 23, 2008, with an 
applicability date of October 23, 2008, for all applications 
for benefits received on or after October 23, 2008.  Id.  
These revisions do not, therefore, apply to the instant 
claim, and no additional process or consideration need be 
given them.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 20 percent under 
the neurological ratings provisions or the criteria for a 
separate scar rating have at no time been met.  Accordingly, 
staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for migraines is denied.

Entitlement to a rating in excess of 20 percent for burn 
scars of the third, fourth and fifth digits of the right hand 
is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


